DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 11-22, in the reply filed on 21 September 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-15 and 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kind et al. (DE 10 2011 053 692 A1) in view of Harvey (US 4,445,957 A).
Regarding claim 11 and/or 17, Kind discloses a method for manufacturing fiber composite parts from raw material to finished composite part, the raw material being a raw fiber tow 12, the tow comprising a plurality of fibers (title/abstract, FIG. 1-2), the method comprising the continuous steps of:
(a) preheating and spreading the tow (¶ 40);
(b) impregnating and/or injection molding the tow under pressure with melted thermoplastic to form an extrudate filament comprising fibers and thermoplastic (¶ 35-36); and
(c) cooling the extrudate filament to a temperature below a melting temperature of the thermoplastic, but above a glass transition temperature of the thermoplastic (¶ 35); 
whereby manufacturing occurs in a direct, continuous conversion of raw materials into the finished composite part (FIG. 1).
Kind does not appear to explicitly disclose pultruding or molding the preforms.

(d) pultruding the extrudate filament 26 through a forming die 30 to shape the cross- section of the extrudate filament; 
(e) heating and cutting 80 the shaped extrudate filament to a desired length to create a plurality of preforms;
(f) continuously compression molding 12 each preform into a finished composite part; and
(g) ejecting 82 each finished composite part from the mold (FIG. 7; 4:29-63).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kind to include the pultruding and continuous molding of Harvey, in order to continuously form the impregnated filaments into finished moldings with a method known in the art.
Regarding claim 13 and/or 19, Kind discloses glass or carbon fibers (¶ 15-16).
Regarding claim 14 and/or 20, Harvey discloses a rectangular pultrusion cross section (FIG. 5-6).
Regarding claim 15 and/or 21, Harvey discloses bending to a desired bend radius (FIG. 7).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kind et al. (DE 10 2011 053 692 A1) in view of Harvey (US 4,445,957 A) as applied to claim 11 or 17 above, further in view of Gleich et al. (US 8,883,908 B2).
Kind does not appear to expressly disclose the tow is spread and preheated with rollers. 
However, Gleich discloses a similar method for impregnating fibers in which fiber tows are spread and preheated by spreading rollers 12/18 and optionally an oven 19 (12:40-13:1). This implies that the rollers are heated when the optional oven is absent.
prima facie obvious to one of ordinary skill in the art to modify the process of Kind to include the spreading rollers of Gleich, because such rollers are known in the art and would allow the tows to be spread and heated as required for the impregnation step.

Claim 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kind et al. (DE 10 2011 053 692 A1) in view of Harvey (US 4,445,957 A) as applied to claim 11 or 17 above, further in view of Prebil et al. (US 2015/0053333 A1)
Modified Kind does not appear to explicitly disclose a manual molding step.
However, Prebil discloses a method for molding thermoplastic composite parts by impregnating and pultrusion (title/abstract, ¶¶ 64+; FIG. 4) and further discusses that the lay-up can be performed by hand/manually (¶¶ 55, 71, 86).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the modified process of Kind to include the manual lay-up of Prebil, because such manual laying-up is conventional and could be performed with expected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
REESE; Riley et al.
US 2019/0168420 A1
Prebil; Charles R. et al.
US 10,449,736 B2
Davis; Geoffrey C. R.
US 5,759,325 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742